Citation Nr: 1103579	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bladder cancer, claimed 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
September 1971, with a service in the Republic of Vietnam from 
August 1969 to August 1970.
 
These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2010, the Veteran testified during a video-conference 
hearing before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record.

The issue of service connection for bladder cancer, claimed as 
due to herbicide exposure is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the November 2010 Board hearing, the Veteran submitted a 
written statement that he wished to withdraw his claim for an 
increased rating for PTSD;  as of that date, the Board had not 
yet promulgated a final decision on that issue.




CONCLUSION OF LAW

The Veteran's appeal as to the claim for a rating in excess of 70 
percent for PTSD has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  The appellant has withdrawn his appeal 
as to the claim for rating in excess of 70 percent for PTSD; 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and the appeal 
as to this issue is dismissed.


ORDER

The appeal as to the issue of a rating in excess of 70 percent 
for PTSD is dismissed.


REMAND

During the November 2010 hearing, the Veteran testified and 
provided a written statement that he had symptoms of incontinence 
and impotence for the last thirty years along with confusion and 
weakness in his body and that he believed these were symptoms 
related to his bladder cancer.  He reports that the symptoms 
resolved in many respects after his bladder surgery.  Lay 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  
A Veteran is competent to report observable symptoms as well as 
to describe the continuity of those symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

September 2009 VA medical records reflect that the Veteran has 
been treated for invasive bladder cancer since November 2008.  A 
VA oncologist noted that the Veteran asked if exposure to agent 
orange was related to the development of his cancer.  The VA 
oncologist noted that they discussed exposure to aniline dye and 
arylamines in organic chemicals, paints, etc., as associated 
risks, but he admitted that he was not familiar with the 
composition of agent orange and therefore could not make a 
comment.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service connection 
for numerous diseases will be established even though there is no 
record of such disease during service, provided that the disease 
is are manifest to a degree of 10 percent or more at any time 
after service, or within other time limits as set out.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The Secretary of 
VA, however, has reiterated on several occasions that there is no 
positive association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See, e.g., 72 
Fed. Reg. 32,395 (Jun. 12, 2007).  In this case, the Secretary 
has not specifically found any linkage between urinary bladder 
cancer and herbicide exposure, thus the claimed disorder cannot 
be presumed to be due to Agent Orange exposure.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In this case, the Veteran is presumed to have been exposed to 
herbicides based on his service in the Republic of Vietnam.  
However, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions concern the relationship, if any, between the Veteran's 
diagnosed bladder cancer and his military service, in particular 
the Veteran's presumed exposure to herbicides in Vietnam.  These 
questions must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Thus, the Board finds that a remand is warranted to provide the 
Veteran with a medical examination and obtain a medical opinion 
addressing the question of a nexus between the Veteran's bladder 
cancer and service.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

Accordingly, this matter is REMANDED for the following actions:

1.   The RO/AMC should send to the Veteran 
and his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, authorization, 
to enable it to obtain any additional 
evidence pertinent to the claim remaining on 
appeal that is not currently of record.  
Special attention should be on determining 
whether there are any records from the 
immediate post-service period.  Attempts to 
obtain the records should be documented in 
the claims folder. 

2.  The RO/AMC should arrange for the Veteran 
to have an appropriate VA medical examination 
to assess the nature and etiology of his 
bladder cancer.  All indicated tests should 
be accomplished, and all clinical findings 
reported in detail.  The claims file should 
be made available to the examiner for review 
prior to entering any opinion, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  

The examiner should opine as to whether it is 
at least as likely as not (i.e. there is a 50 
percent or greater probability) that the 
Veteran's bladder cancer had its onset during 
his military service, to include his exposure 
to herbicides while serving in the Republic 
of Vietnam.  Any pertinent medical literature 
should be discussed.  In providing this 
opinion, the examiner is requested to comment 
on the Veteran's contentions, as discussed 
above.  Specifically, it should be indicated 
whether there is any basis for the reports of 
confusion and incontinence and the subsequent 
documentation of bladder cancer.

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached. 

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claim for service 
connection for bladder cancer in light of all 
pertinent evidence and legal authority.

4.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


